Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

a.	Group 1: Claims 1-6 and 11, drawn to an active radio tag: wherein the radio tag is designed such that it can be connected to a packaging of a product: wherein the radio tag comprises at least one sensor that detects at least one environmental condition and/or at least one packaging state, wherein the radio tag is configured such that it transmits an advertising data packet at intervals of time, wherein the advertising data packet comprises a unique identifier and at least one piece of state information pertaining to the at least one environmental condition and/or the at least one packaging state: classified in G06Q 10/087.

b.	Group 2: Claims 7-9, drawn to a receiver comprising a receiving unit, a location determination unit, a data processing unit, a  classified in G16H 20/10. 

c.	Group 3: Claim 10, drawn to a computer program product comprising a program code that is stored on a data carrier and that prompts a computer comprising: listening in on one or more frequency ranges, receiving an advertising data packet sent by an active radio tag connected to a packaging of a product, extracting a unique identifier and one or more pieces of state information from the advertising data packet, determining location information, and conveying the unique identifier and the (pieces of) state information and the location information via a network to a server: classified in G06Q 20/20.
Group 4: Claim 11, drawn to a system: wherein the radio tag is designed such that it can be connected to a packaging of a product, wherein the radio tag comprises at least one sensor that detects at least one environmental condition and/or at least one packaging state, wherein the radio tag is configured such that it transmits an advertising data packet at intervals of time, wherein the advertising data packet comprises a unique identifier and at least one piece of state information pertaining to the at least one environmental condition and/or the at least one packaging state, wherein the receiver is configured such that it determines location information, wherein the receiver is configured such that it listens in on one or more frequency ranges and receives the advertising data packet, wherein the receiver is configured such that it extracts the unique identifier and the at least one piece of state information from the advertising data packet, and wherein the receiver is configured such that it conveys the unique identifier and the at least one piece of state information and the location information via a network to a server: classified in G06Q 20/20.

e.	Group 5: Claims 12 and 16, drawn to a system comprising: at least one radio tag, and at least one receiver for optimizing the manufacture of products and/or for optimizing the warehousing of products and/or for optimizing the distribution of products: classified in G06Q 20/20.

Group 6: Claims 13-15, drawn to a method comprising the steps of connecting an active radio tag to a packaging of a product, detecting at least one environmental condition and/or at least one packaging state by means of the radio tag, sending an advertising data packet by means of the radio tag, wherein the advertising data packet comprises a unique identifier and at least one piece of state information pertaining to the at least one environmental condition and/or the at least one packaging state, listening in on one or more frequency ranges and receiving the advertising data packet by means of a receiver, " extracting the unique identifier and the at least one piece of state information from the advertising data packet by means of the receiver, " determining location information by means of the receiver, and conveying the unique identifier and the at least one piece of state information and the location information via a network to a server: classified in G06Q 20/20.
Sub-combinations Usable Together

3.	Inventions 1, 2, 3, 4, 5, and 6 are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination 1 has separate utility such as “an active radio tag for monitoring of products.”  Sub-combination 2 has a separate utility such as manufacturer and distributor of products.” Also, Sub-combination 3 has a separate utility such as “determine the location of a product.”  On the other hand, Sub-combination 4 has a separate utility such as “production and logistical purposes.” In addition, Sub-combination 5 has a separate utility such as “optimizing the manufacture of products.” Alternatively, Sub-combination 6 has a separate utility such as “advertising and determining location information.” 
See MPEP § 806.05(d).  

The examiner has required restriction between sub-combinations usable together. Where applicant elects a sub-combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 

4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the inventions have acquired a separate status in the art in view of their different classification 


the inventions have acquired a separate status in the art due to their recognized divergent subject matter 


the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).


5.	Applicant is advised that the reply to this requirement to be complete must include:

an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and,

(ii) identification of the claims encompassing the elected invention. 

6.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in 

7.	Should applicant traverse claiming the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion



10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                         











/GA/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687